Citation Nr: 1636356	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  10-34 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from April 1972 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for diabetes and a psychiatric disability.  The matter was subsequently transferred to the RO in Chicago, Illinois.

In May 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A copy of the transcript has been associated with the claims file.  The Board then remanded the Veteran's claims for additional development in July 2015.

Although the issue of entitlement to service connection for an acquired psychiatric disorder, including PTSD, was remanded, the Board presently notes that PTSD was previously denied in an unappealed February 2007 rating decision.  New and material evidence is typically required to reopen previously denied claims, and the Board did not address this in the prior remand.  However, as discussed below, the Board is reopening, though ultimately denying, the claim for an acquired psychiatric disorder, including PTSD, and therefore there is no prejudice to the Veteran.



FINDINGS OF FACT

1.  The Veteran did not appeal a February 2007 rating decision that denied service connection for PTSD, but evidence received since that rating decision relates to a previously unestablished element of that claim. 

2.  PTSD has not been attributed to a verified in-service stressor, and depressive disorder is not etiologically related to service.

3.  Diabetes mellitus type II is not etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a previously denied claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2015).

2.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).

3.  The criteria for service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Generally, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened.  38 U.S.C.A. §§ 7104 (b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108. 

"New" evidence means evidence not previously submitted to agency decisionmakers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed, although not blindly accepted as true if patently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for PTSD was initially denied in a February 2007 rating decision.  The basis of the denial was that the evidence did not establish a current PTSD diagnosis or verified PTSD stressors.  The Veteran did not appeal this rating decision, and therefore it is final.

Since that rating decision, however, additional evidence has been received.  This includes VA treatment records, as well as a statement from the Veteran's treating psychiatrist, that establish a current diagnosis of PTSD.

This evidence is new, as it was not part of the record at the time of the prior final decision.  It is also material, as it addresses the previously unestablished fact of whether fatigue was related to service or a service-connected condition.  Therefore, the claim for service connection for PTSD is reopened.

Because the claim for service connection for PTSD has been developed per the Board's prior remand, and adjudicated on the merits in a November 2015 supplemental statement of the case, there is no prejudice in the Board proceeding with a decision on this reopened claim.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

A.  Acquired Psychiatric Disability, including PTSD

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304 (f) that are in ways similar, but also nonetheless separate, from those for establishing entitlement to service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD, in particular, requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.  38 C.F.R. §§ 3.304 (f) and 4.125.

If the claimed stressor is non-combat related, lay testimony regarding in-service stressors is insufficient to establish the occurrence of the stressor and must be corroborated by credible supporting evidence.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994),

The requirement for corroborating that the claimed in-service stressor occurred is eliminated if a claimed stressor is related to a Veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  The claimed stressor must still be consistent with the places, types, and circumstances of the Veteran's service, and without clear and convincing evidence to the contrary.  38 C.F.R. §§ 3.304(f)(3).

"Hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death, or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-embedded explosive device; incoming artillery, rocket or mortar fire; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft.  Id.

The Veteran has been diagnosed with PTSD.  See April 2004 VA Records; August 2011 Correspondence of Dr. C.C.T.

He has reported exposure to various stressors.  April 2004 VA records show the Veteran reported that his duties in service included bringing the injured and deceased onto his ship.  He described seeing body parts and burned bodies.  In November 2013, the Veteran reported receiving hostile or friendly fire in a combat zone.  In an April 2014 stressor statement, the Veteran reported that he was exposed to Marines who themselves had PTSD.  During his May 2015 Board hearing, he testified that he met people during service who later disappeared, and he assumed they were injured or killed in action.

The reported stressors of handling the injured and deceased, exposure to Marines with PTSD, and meeting people who later disappeared, do not fall within the category of "hostile military or terrorist activity" and must therefore be corroborated.  Unfortunately, no such corroborated has been presented.  

The Veteran's military occupational specialty in service was analogous to electrician, and he attended projector operator school.  See DD Form 214.  He testified that his job in service was interior communications technician.  There is no evidence to corroborate his reports of handling injured and deceased soldiers during service.

As to his reports of meeting Marines with PTSD, or meeting other personnel who later disappeared, these reports are anecdotal and not capable of verification.  See Cohen v. Brown, 10 Vet. App. 128, 134 (1997) ("Anecdotal incidents, although they may be true, are not researchable.  In order to be researched, incidents must be reported and documented.").

He also reported receiving hostile or friendly fire in a combat zone.  However, a VA psychologist or psychiatrist has not specifically attributed the Veteran's PTSD to this stressor.  Indeed, in May 2011, the Veteran's psychiatrist noted that the Veteran's history of combat exposures was vague, and the psychiatrist was not sure if the Veteran had enough traumatic history for PTSD benefits.

In sum, the evidence does not reflect a diagnosis of PTSD that has been attributed to a verified in-service stressor, or a diagnosis of PTSD from a VA psychologist or psychiatrist attributed to hostile military or terrorist activity.  Therefore, service connection for PTSD is not warranted.

The Board has also considered whether service connection is warranted for an acquired psychiatric condition other than PTSD.  The Veteran has been diagnosed with depression and depressive disorder during the appeal period.  See August 2009 VA Records; October 2015 VA Examination.  However, there is no competent evidence to indicate that this condition is related to service.  Service treatment records are negative for any complaints, treatment, or diagnoses of depression or related symptoms.  The Veteran's April 1976 separation examination and March 1978 reserve examination were both normal.  He also denied a history of depression, nervous trouble, and trouble sleeping during the 1978 examination.  VA records from August 2007 noted a history of depression since only 1989.  The October 2015 VA examiner stated that depressive disorder was related to issues of retirement from employment rather that military service.

The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of a psychiatric condition falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Finally, the Veteran was also diagnosed with affective disorder in April 2004.  However, this diagnosis has not been rendered during the appeal period, despite extensive treatment with mental health officials and a VA examination.  The April 2004 diagnosis is not sufficiently proximate to the appeal period to constitute a "current" diagnosis.  Romanowsky v. Shinseki, 26 Vet. App. 289, 294, n.4 (2013).

For these reasons, service connection for an acquired psychiatric disorder is not warranted.

B.  Diabetes

VA treatment records dated June 2015 reflect a diagnosis of diabetes mellitus type II.  Therefore, element (1) of service connection, a current disability, has been met.

Diabetes mellitus type II is among those conditions presumed to be associated with exposure to herbicides.  38 C.F.R. § 3.309(e).  Therefore, element (3) of service connection, a nexus between diabetes and service, is generally proven by law in cases where herbicide exposure has been established.

Unfortunately, the evidence is against a finding that the Veteran was exposed to herbicides during service.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, including Agent Orange, unless there is affirmative evidence establishing that he was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).

Service in Vietnam requires a presence on the ground or in the inland waterways of the country; service on deep-water offshore vessels is insufficient to trigger the presumption.  38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (finding valid VA's interpretation that grants the presumption of exposure to Agent Orange to a veteran who set foot in Vietnam or served on a vessel that traveled on inland waterways of Vietnam, but not to a veteran who served on a vessel in the waters off the coast of Vietnam without setting foot in, or travelling along the inland waterways of Vietnam).

The Veteran's service personnel records show that he served aboard the USS Vancouver from March 1972 to October 1974.  A ship history of the USS Vancouver associated with the claims file shows that it was assigned to clear American mines from North Vietnamese harbors from April 1973 to June 1973, but was otherwise not in the area of Vietnam during the Veteran's tour.  "Harbors" fall under VA's definition of offshore waters, and service in those areas do not establish herbicide exposure.  VBA Manual M21-1, IV.ii.1.H.2.b.

The Veteran also served aboard the USS Tripoli from April 1975 to July 1975.  However, a ship history for this vessel shows that it was not in the area of Vietnam in 1975.  From January 1974 to the end of 1976, it was deployed to the Philippines and Guam.

The Veteran has stated that he did indeed set foot within the land border of Vietnam.  VA records dated July 2004 show he reported that he often flew into Saigon as the projectionist for movies at base camp.  In a March 2009 statement, he stated that he was in Saigon from April 1975 to December 1975.  In an April 2014 statement, he reported that he went ashore to deliver supplies.  In May 2015, he testified at his Board hearing that he showed movies on his ship, and flew to Saigon once to swap out movies in 1973.

The Board acknowledges the Veteran's statements, but finds that they do not establish that he stepped foot inside the borders of Vietnam during service, as his statements are not internally consistent or consistent with the other evidence of record.  For example, in 2004 he stated that he often flew to Saigon, whereas during his hearing he testified that he flew to Saigon once.  These statements also relate to his duties of playing movies in service, whereas in April 2014 he reported that he was delivering supplies.  Finally, his statement that he was in Saigon from April to December of 1975 is not consistent with his personnel records, which show his assignment to the USS Tripoli for part of that time and his subsequent assignment to San Diego.

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of statements, facial plausibility, and consistency with other evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Given the inconsistencies between the Veteran's various statements and with the other evidence of record, the Board does not find these statements to be sufficient to establish herbicide exposure in service.

Finally, the evidence does not otherwise indicate that the Veteran incurred diabetes directly during service or within one year of discharge.  He has not asserted that diabetes had its onset during this period, and his April 1976 and March 1978 service examinations were within normal limits.

For these reasons, service connection for diabetes mellitus is not warranted.

III.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in an April 2008 letter prior to the initial adjudication of his claims.  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's psychiatric disability.  No examination has been provided with respect to his diabetes because, as noted above, there was no indication of any in-service incurrence of the condition to warrant obtaining an opinion regarding etiology.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the above development, the Board's prior remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).



ORDER

The claim for service connection for PTSD is considered reopened.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.
	
Service connection for diabetes mellitus is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


